DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
900 in Fig. 9 
1000, 1014, 1020, 1025, 1030 in Fig. 10A
1300 in Fig. 13
1400 in Fig. 14
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitations “control means for” in claim 28 and “control means including means for” in claim 29 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
Control means: The control system may include one or more general purpose single- or multichip processors, digital signal processors (DSPs), application specific integrated circuits (ASICs), field programmable gate arrays (FPGAs) or other programmable logic devices, discrete gates or transistor logic, discrete hardware components, or combinations thereof ([0006], [0072]-[0073], [0179]).
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 10-11, 14, 19-20, and 23  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (US 20130190589 A1, cited in IDS) .

Regarding claims 10 and 19,  Chen teaches a biometric method (A photoacoustic system [0017], physiological monitoring system (abstract), computer-implemented methods [0049]), comprising/one or more non-transitory media (computer-readable media  [0049]) having software stored thereon (software [0048] [0049]), the software including instructions for controlling one or more devices to perform a biometric method (software [0048] [0049]), the biometric method (A photoacoustic system [0017], physiological monitoring system (abstract)),  comprising:
controlling, via a control system (time processing unit (TPU) [0050]), a light source system (control the activation of light source [0050])  to emit a plurality of light pulses (may control pulse timing (e.g., pulse duration and inter-pulse interval) [0050])  into biological tissue (to pass light through the subject's tissue, [0017]) at a pulse repetition frequency (pulse duration and inter-pulse interval [0050]), the biological tissue including blood and blood vessels (tissue may include muscle, fat, blood, blood vessels, and/or any other suitable tissue types [0017])  at depths within the biological tissue (spatial location z (within the subject's tissue) of interest may be dependent upon the light source, the location itself (e.g., the depth) [0021]);
receiving, by the control system (computer-implemented methods [0049]), signals from a piezoelectric receiver(detector 18 may be a piezoelectric transducer [0045])  corresponding to acoustic waves emitted from portions of the biological tissue  (detect the acoustic response of tissue [0045]), the acoustic waves corresponding to photoacoustic emissions from the blood and the blood vessels  tissue may include muscle, fat, blood, blood vessels, and/or any other suitable tissue types [0017]) caused by the plurality of light pulses (light source…. light source [0017]; FIG. 5 is a plot of an illustrative photoacoustic signal, including peaks corresponding to blood vessels [0010]);
detecting, by the control system (computer-implemented methods [0049]), heart rate waveforms in the signals (determine blood oxygen saturation (e.g., arterial, venous, or both), pulse rate, blood pressure [0036]; pulse rate and heart rate are equivalent);
determining, by the control system (computer-implemented methods [0049]), a first subset of detected heart rate waveforms corresponding to vein heart rate waveforms (FIG. 7 is an illustrative plot of two photoacoustic signals in accordance with some embodiments of the present disclosure… system may detect the two photoacoustic signals generated by photonic signals [0070]; The system may determine that the peak relating to the highest blood oxygen saturation corresponds to the arterial blood oxygen saturation [0082]; a pulse rate may be determined based on modulations of detected signals, or parameters derived thereof, at the frequency of the pulse rate. For example, an artery may be monitored, and the pumping of the subject's heart may cause a modulation of detected signals at the frequency of the heart rate [0079]; implicitly allows for determination and distinction between vein and artery heart waveforms through peak analysis and blood oxygen saturation, and pulse/heart rate can be calculated with the detected signals); and
determining, by the control system (computer-implemented methods [0049]), a second subset of detected heart rate waveforms corresponding to artery heart rate waveforms (FIG. 7 is an illustrative plot of two photoacoustic signals in accordance with some embodiments of the present disclosure… system may detect the two photoacoustic signals generated by photonic signals [0070]; The system may determine that the peak relating to the lowest blood oxygen saturation corresponds to the venous blood oxygen saturation [0082]; implicitly allows for determination and distinction between vein and artery heart waveforms through peak analysis and blood oxygen saturation, and pulse/heart rate can be calculated with the detected signals).

Regarding claims 11 and 20, Chen teaches a biometric method/the one or more non-transitory media, wherein the biometric method further comprises:
extracting, by the control system (computer-implemented methods [0049]), heart rate waveform features from the heart rate waveforms (calculate physiological parameters based at least in part on data relating to light emission and acoustic detection [0036]; system may identify peaks using their width, height, shape [0072]; pulse rate [0036] [0039] [0052]; pulse rate and heart rate are equivalent); 
and making, by the control system (computer-implemented methods [0049]), a blood pressure estimation based (blood pressure [0036] [0039] [0059]), at least in part, on extracted heart rate waveform features (pulse rate [0036] [0039] [0052]; a pulse rate may be determined based on modulations of detected signals… an artery may be monitored, and the pumping of the subject's heart may cause a modulation of detected signals at the frequency of the heart rate [0079]; heart rate and blood pressure are related as well-understood in the art).

Regarding claims 14 and 23, Chen teaches the biometric method/one or more non-transitory media, wherein the biometric method further comprises: 
extracting, by the control system (computer-implemented methods [0049]), a set of hemodynamic features from the second subset (FIG. 7 is an illustrative plot of two photoacoustic signals in accordance with some embodiments of the present disclosure… system may detect the two photoacoustic signals generated by photonic signals [0070]; multiple sets of waveforms are implicitly detected) of detected heart rate waveforms (determine one or more physiological parameters, such as oxygen saturation, the concentration of hemoglobin (e.g., oxygenated, deoxygenated, and/or total hemoglobin), or both for blood vessels (e.g., arterial and venous) [0004]; the system may identify peaks using their width, height, shape [0072]; hemodynamic features and heart rate waveforms can implicitly be extracted and calculated through peak analysis); 
and making, by the control system (computer-implemented methods [0049]), a first blood pressure estimation based, at least in part, on the set of hemodynamic features (may be configured to determine … blood pressure [0036]; configured to display an estimate of, for example, a subject's blood oxygen saturation, blood pressure [0039]; blood pressure is implicitly influenced by hemodynamic features which is accounted for when calculating the estimate). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20130190589 A1, cited in IDS) in view of Lu (US 20190220642 A1). 

Regarding claims 1 and 28, Chen teaches a biometric system (A photoacoustic system [0017], physiological monitoring system (abstract), comprising:
a piezoelectric receiver (detector 18 may be a piezoelectric transducer [0045]);
a light source system (light source [0017]) configured for emitting a plurality of light pulses at a pulse repetition frequency (operated in pulsed or continuous wave (CW) mode [0017]);
and a control system configured for/control means for (time processing unit (TPU) [0050]):
controlling the light source system (control the activation of light source [0050]) to emit a plurality of light pulses  (may control pulse timing (e.g., pulse duration and inter-pulse interval) [0050]) into biological tissue (to pass light through the subject's tissue, [0017]) at the pulse repetition frequency (pulse duration and inter-pulse interval [0050]), the biological tissue including blood and blood vessels (tissue may include muscle, fat, blood, blood vessels, and/or any other suitable tissue types [0017]) at depths within the biological tissue (spatial location z (within the subject's tissue) of interest may be dependent upon the light source, the location itself (e.g., the depth) [0021]); 
receiving signals from the piezoelectric receiver (detector 18 may be a piezoelectric transducer [0045]) corresponding to acoustic waves emitted from portions of the biological tissue (detect the acoustic response of tissue [0045]), the acoustic waves corresponding to photoacoustic emissions from the blood and the blood vessels (tissue may include muscle, fat, blood, blood vessels, and/or any other suitable tissue types [0017]) caused by the plurality of light pulses (light source…. light source [0017]; FIG. 5 is a plot of an illustrative photoacoustic signal, including peaks corresponding to blood vessels [0010])
detecting heart rate waveforms in the signals (determine blood oxygen saturation (e.g., arterial, venous, or both), pulse rate, blood pressure [0036]; pulse rate and heart rate are equivalent);
determining a first subset of detected heart rate waveforms corresponding to vein heart rate waveforms (FIG. 7 is an illustrative plot of two photoacoustic signals in accordance with some embodiments of the present disclosure… system may detect the two photoacoustic signals generated by photonic signals [0070]; The system may determine that the peak relating to the highest blood oxygen saturation corresponds to the arterial blood oxygen saturation [0082]; a pulse rate may be determined based on modulations of detected signals, or parameters derived thereof, at the frequency of the pulse rate. For example, an artery may be monitored, and the pumping of the subject's heart may cause a modulation of detected signals at the frequency of the heart rate [0079]; implicitly allows for determination and distinction between vein and artery heart waveforms through peak analysis and blood oxygen saturation, and pulse/heart rate can be calculated with the detected signals) and
determining a second subset of detected heart rate waveforms corresponding to artery heart rate waveforms (FIG. 7 is an illustrative plot of two photoacoustic signals in accordance with some embodiments of the present disclosure… system may detect the two photoacoustic signals generated by photonic signals [0070]; The system may determine that the peak relating to the lowest blood oxygen saturation corresponds to the venous blood oxygen saturation [0082]; implicitly allows for determination and distinction between vein and artery heart waveforms through peak analysis and blood oxygen saturation, and pulse/heart rate can be calculated with the detected signals).  
Chen does not does not teach that the pulse repetition frequency is between 10Hz and 1 MHz.
Lu discloses “Biometric system with photoacoustic imaging”. Lu teaches a biometric system (biometric system [0005]) wherein the pulse repetition frequency is between 10Hz and 1 MHz (light source system may be capable of emitting a plurality of light pulses at a pulse frequency between about 1 MHz and about 100 MHz [0008]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Chen to emit a plurality of light pulses at a pulse repetition frequency between 10 Hz and 1 MHz, in order to have a pulse repetition frequency that is safe to use in medicine. 

Regarding claim 2 and 29, Chen in view of Lu as modified above teaches the claimed invention as discussed above. Chen further teaches the biometric system, wherein the control system is further configured for: extracting heart rate waveform features from the heart rate waveforms (calculate physiological parameters based at least in part on data relating to light emission and acoustic detection [0036]; system may identify peaks using their width, height, shape [0072]; pulse rate [0036] [0039] [0052]; pulse rate and heart rate are equivalent); and making a blood pressure estimation based, at least in part (blood pressure [0036] [0039] [0059]), on extracted heart rate waveform features (pulse rate [0036] [0039] [0052]; a pulse rate may be determined based on modulations of detected signals… an artery may be monitored, and the pumping of the subject's heart may cause a modulation of detected signals at the frequency of the heart rate [0079]; heart rate and blood pressure are related as well-understood in the art).

Regarding claim 3 and 30, Chen does not teach a biometric system wherein the signals from the piezoelectric receiver involves obtaining depth-discriminated signals by applying first through Nth acquisition time delays and receiving first through Nth signals during first through Nth acquisition time windows, each of the first through Nth acquisition time windows occurring after a corresponding one of the first through Nth acquisition time delays, wherein N is an integer greater than one. Lu, however, teaches, the signals from the piezoelectric receiver involves obtaining depth-discriminated signals by applying first through Nth acquisition time delays and receiving first through Nth signals during first through Nth acquisition time windows, each of the first through Nth acquisition time windows occurring after a corresponding one of the first through Nth acquisition time delays, wherein N is an integer greater than one (the control system may be operatively configured to select second through Nth acquisition time delays and to acquire second through Nth ultrasonic image data during second through Nth acquisition time windows after the second through Nth acquisition time delays. Each of the second through Nth acquisition time delays may correspond to a second through an Nth depth inside the target object. In some such examples, the apparatus may include a display and the control system may be configured to control the display to depict a three-dimensional image that corresponds with at least a subset of the first through Nth ultrasonic image data [0023]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Chen and Lu to include the signals from the piezoelectric receiver involves obtaining depth-discriminated signals by applying first through Nth acquisition time delays and receiving first through Nth signals during first through Nth acquisition time windows, each of the first through Nth acquisition time windows occurring after a corresponding one of the first through Nth acquisition time delays, wherein N is an integer greater than one, as taught by Lu, in order to have the ability to receive acoustic wave emissions from one or more corresponding distances from the ultrasonic sensor array, as suggested by Lu ([0025]). 

Regarding claim 4, Chen in view of Lu as modified above teaches the claimed invention as discussed above. Chen further teaches the biometric system wherein the control system is configured for determining the first subset of detected heart rate waveforms and the second subset of detected heart rate waveforms based (FIG. 7 is an illustrative plot of two photoacoustic signals in accordance with some embodiments of the present disclosure… system may detect the two photoacoustic signals generated by photonic signals [0070]; a pulse rate may be determined based on modulations of detected signals, or parameters derived thereof, at the frequency of the pulse rate. For example, an artery may be monitored, and the pumping of the subject's heart may cause a modulation of detected signals at the frequency of the heart rate [0079]), at least in part, on the depth-discriminated signals (may allow calculation of the time delay, depth information, or both [0026]; depth information [0027]; depth discriminated signals are implicitly obtained, from which physiological parameters can be extracted).

Regarding claim 5, Chen in view of Lu as modified above teaches the claimed invention as discussed above. Chen further teaches the biometric system wherein the control system is configured for: 
extracting a set of hemodynamic features from the second subset of detected heart rate waveforms (determine one or more physiological parameters, such as oxygen saturation, the concentration of hemoglobin (e.g., oxygenated, deoxygenated, and/or total hemoglobin), or both for blood vessels (e.g., arterial and venous) [0004]; the system may identify peaks using their width, height, shape [0072]; hemodynamic features and heart rate waveforms can implicitly be extracted and calculated through peak analysis) and
making a first blood pressure estimation based, at least in part, on the set of hemodynamic features (may be configured to determine … blood pressure [0036]; configured to display an estimate of, for example, a subject's blood oxygen saturation, blood pressure [0039]; blood pressure is implicitly influenced by hemodynamic features which is accounted for when calculating the estimate).

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Lu as applied to claim 5 and 1 above, and further in view of Frimer et al. (WO 2017098503 A1, hereinafter Frimer).
 
Regarding claim 6, Chen in view of Lu does not teach the biometric system, wherein the control system is further configured for: determining artery-vein phase shift (AVPS) data from the first subset of detected heart rate waveforms and the second subset of detected heart rate waveforms; and making the first blood pressure estimation based, at least in part, on the AVPS data. Frimer discloses photoacoustic imaging (Pg. 5 para.1) and blood pressure measurements (Pg. 4 para. 9).
Frimer teaches a biometric system, wherein the control system is further configured for: determining artery-vein phase shift (AVPS) data from the first subset of detected heart rate waveforms and the second subset of detected heart rate waveforms (Phase differences, pressure differences or both can be used to differentiate veins from arteries, Page 40 Paragraph 2; it is implicit that multiple waveforms are utilized for phase difference calculations); and making the first blood pressure estimation based, at least in part, on the AVPS data (sensor information can be ….. heartbeat, heart rate, arterial blood pressure, venous blood pressure (Pg.43 para.3- pg.44 para. 1);   phase differences are implicitly accounted for to distinguish between arterial and venous pressure).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Chen and Lu, to include determining artery-vein phase shift (AVPS) data from the first subset of detected heart rate waveforms and the second subset of detected heart rate waveforms; and making the first blood pressure estimation based, at least in part, on the AVPS data, as taught by Frimer, in order to  have the ability to determine adverse events, as suggested by Frimer (Image processing can also be used to identify body structures such as nerves, ligaments and blood vessels and to distinguish between arteries and veins. From blood movement, the heartbeat can be identified, so that the pulse rate can be determined and, from changes in the heartbeat and/or the pulse rate, adverse events can be determined. Adverse events can include, but are not limited to, cardiac events; increases in blood pressure: decreases in blood pressure … Pg. 23 Para. 2). 

Regarding claim 8, Chen in view of Lu does not teach the biometric system, wherein the control system is further configured for: determining artery-vein phase shift (AVPS) data from the heart rate waveforms; and making a first blood pressure estimation based, at least in part, on the AVPS data. Frimer discloses  “the system as described above, wherein said test is selected from a group consisting of… a blood pressure measurement”  (Pg. 4 para. 9) and “modality is selected from a group consisting of:… photoacoustic imaging…” (Pg. 5 para.1). Frimer teaches  the biometric system, wherein the control system is further configured for: determining artery-vein phase shift (AVPS) data from the heart rate waveforms (Phase differences, pressure differences or both can be used to differentiate veins from arteries, Page 40 Paragraph 2; it is implicit that multiple waveforms are utilized for phase difference calculations); and making a first blood pressure estimation based, at least in part, on the AVPS data (sensor information can be ….. heartbeat, heart rate, arterial blood pressure, venous blood pressure (Pg.43 para.3- pg.44 para. 1);   phase differences are implicitly accounted for to distinguish between arterial and venous pressure).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Chen and Lu, to include determining artery-vein phase shift (AVPS) data from the heart rate waveforms and making a first blood pressure estimation based, at least in part, on the AVPS data, as taught by Frimer, in order to have the ability to determine adverse events, as suggested by Frimer (Image processing can also be used to identify body structures such as nerves, ligaments and blood vessels and to distinguish between arteries and veins. From blood movement, the heartbeat can be identified, so that the pulse rate can be determined and, from changes in the heartbeat and/or the pulse rate, adverse events can be determined. Adverse events can include, but are not limited to, cardiac events; increases in blood pressure: decreases in blood pressure … Pg. 23 Para. 2). 

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Lu and Frimer as applied to claims 6 and 8 above, and further in view of Schmitt et al. (US 20200229716 A1, hereinafter "Schmitt").

Regarding claim 7, Chen in view of Lu and Frimer as modified above teaches the claimed invention as discussed above. Chen further teaches the biometric system of, wherein the control system is further configured for: extracting heart rate waveform features from the heart rate waveforms  (calculate physiological parameters based at least in part on data relating to light emission and acoustic detection [0036]; system may identify peaks using their width, height, shape [0072]; pulse rate [0036] [0039] [0052]; pulse rate and heart rate are equivalent). Chen in view of Lu and Frimer does not teach making a second blood pressure estimation based, at least in part, on extracted heart rate waveform features; and making a third blood pressure estimation based, at least in part, on the first blood pressure estimation and the second blood pressure estimation. 
Schmitt discloses “Apparatus and method for determining blood pressure of a subject” (title)  and is in applicant’s field of endeavor of A61B5/0095. Schmitt teaches a biometric system, wherein the control system is further configured for: making a second blood pressure estimation based, at least in part, on extracted heart rate waveform features (estimation unit is configured to determine the subject's blood pressure by taking a weighted average of some or all of said multiple blood pressure estimation values [0025]; implicitly allows for blood pressure measurement based on two values) ; and making a third blood pressure estimation based, at least in part, on the first blood pressure estimation and the second blood pressure estimation (estimation unit is configured to determine the subject's blood pressure by taking a weighted average of some or all of said multiple blood pressure estimation values [0025]; implicitly allows for blood pressure measurement based on three values).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Chen and Lu, to include making a second blood pressure estimation based, at least in part, on extracted heart rate waveform features; and making a third blood pressure estimation based, at least in part, on the first blood pressure estimation and the second blood pressure estimation, as taught by Schmitt, in order to increase accuracy of the blood pressure measurement.  

Regarding claim 9, Chen in view of Lu and Frimer as modified above teaches the claimed invention as discussed above. Chen further teaches the biometric system, wherein the control system is further configured for: extracting heart rate waveform features from the heart rate waveforms  (calculate physiological parameters based at least in part on data relating to light emission and acoustic detection [0036]; system may identify peaks using their width, height, shape [0072]; pulse rate [0036] [0039] [0052]; pulse rate and heart rate are equivalent). Chen in view of Lu and Frimer does not teach making a second blood pressure estimation based, at least in part, on extracted heart rate waveform features; and making a third blood pressure estimation based, at least in part, on the first blood pressure estimation and the second blood pressure estimation. 
Schmitt discloses “Apparatus and method for determining blood pressure of a subject” (title)  and is in applicant’s field of endeavor of A61B5/0095. Schmitt teaches a biometric system, wherein the control system is further configured for: making a second blood pressure estimation based, at least in part, on extracted heart rate waveform features (estimation unit is configured to determine the subject's blood pressure by taking a weighted average of some or all of said multiple blood pressure estimation values [0025]; implicitly allows for blood pressure measurement based on two values) ; and making a third blood pressure estimation based, at least in part, on the first blood pressure estimation and the second blood pressure estimation (estimation unit is configured to determine the subject's blood pressure by taking a weighted average of some or all of said multiple blood pressure estimation values [0025]; implicitly allows for blood pressure measurement based on three values).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Chen and Lu, to include making a second blood pressure estimation based, at least in part, on extracted heart rate waveform features; and making a third blood pressure estimation based, at least in part, on the first blood pressure estimation and the second blood pressure estimation, as taught by Schmitt, in order to increase accuracy of the blood pressure measurement.  

Claims 12-13 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claims 10 and 20 above, and further in view of  Lu (US 20190220642 A1).

Regarding claims 12 and 21, Chen does not teach the biometric method/the one or more non-transitory media wherein receiving the signals from the piezoelectric receiver involves obtaining depth-discriminated signals by applying first through Nth acquisition time delays and receiving first through Nth signals during first through Nth acquisition time windows, each of the first through Nth acquisition time windows occurring after a corresponding one of the first through Nth acquisition time delays, wherein N is an integer greater than one. Lu, however, teaches the biometric method/the one or more non-transitory media wherein receiving the signals from the piezoelectric receiver involves receiving the signals from the piezoelectric receiver involves obtaining depth-discriminated signals by applying first through Nth acquisition time delays and receiving first through Nth signals during first through Nth acquisition time windows, each of the first through Nth acquisition time windows occurring after a corresponding one of the first through Nth acquisition time delays, wherein N is an integer greater than one (the control system may be operatively configured to select second through Nth acquisition time delays and to acquire second through Nth ultrasonic image data during second through Nth acquisition time windows after the second through Nth acquisition time delays. Each of the second through Nth acquisition time delays may correspond to a second through an Nth depth inside the target object. In some such examples, the apparatus may include a display and the control system may be configured to control the display to depict a three-dimensional image that corresponds with at least a subset of the first through Nth ultrasonic image data [0023]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Chen to include receiving the signals from the piezoelectric receiver involves obtaining depth-discriminated signals by applying first through Nth acquisition time delays and receiving first through Nth signals during first through Nth acquisition time windows, each of the first through Nth acquisition time windows occurring after a corresponding one of the first through Nth acquisition time delays, wherein N is an integer greater than one, as taught by Lu, in order to have the ability to receive acoustic wave emissions from one or more corresponding distances from the ultrasonic sensor array, as suggested by Lu ([0025]). 

Regarding claims 13 and 22, Chen in view of Lu as modified above teaches the claimed invention as discussed above. Chen further teaches the biometric method/the one or more non-transitory media, wherein the biometric method further comprises determining (FIG. 7 is an illustrative plot of two photoacoustic signals in accordance with some embodiments of the present disclosure… system may detect the two photoacoustic signals generated by photonic signals [0070]; a pulse rate may be determined based on modulations of detected signals, or parameters derived thereof, at the frequency of the pulse rate. For example, an artery may be monitored, and the pumping of the subject's heart may cause a modulation of detected signals at the frequency of the heart rate [0079]), the first subset of detected heart rate waveforms and the second subset of detected heart rate waveforms based, at least in part, on the depth-discriminated signals (may allow calculation of the time delay, depth information, or both [0026]; depth information [0027]; depth discriminated signals are implicitly obtained, from which physiological parameters can be extracted).

Claims 15, 17, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 14, 10, 23, and 19 above, and further in view of Frimer et al. (WO 2017098503 A1, hereinafter Frimer).

Regarding claims 15 and 24, Chen does not teach the biometric method/the one or more non-transitory media, wherein the biometric method further comprises: determining, by the control system, artery-vein phase shift (AVPS) data from the first subset of detected heart rate waveforms and the second subset of detected heart rate waveforms; and making, by the control system, the first blood pressure estimation based, at least in part, on the AVPS data.
Frimer discloses  “the system as described above, wherein said test is selected from a group consisting of… a blood pressure measurement”  (Pg. 4 para. 9) and “modality is selected from a group consisting of:… photoacoustic imaging…” (Pg. 5 para.1).  Frimer teaches the biometric method/the one or more non-transitory media, wherein the biometric method further comprises: determining, by the control system (computer-implemented system, Page 1 Para. 5), artery-vein phase shift (AVPS) data from the first subset of detected heart rate waveforms and the second subset of detected heart rate waveforms (Phase differences, pressure differences or both can be used to differentiate veins from arteries, Page 40 Paragraph 2; it is implicit that multiple waveforms are utilized for phase difference calculations); and making, by the control system (computer-implemented system, Page 1 Para. 5), the first blood pressure estimation based, at least in part, on the AVPS data (sensor information can be ….. heartbeat, heart rate, arterial blood pressure, venous blood pressure (Pg.43 para.3- pg.44 para. 1);   phase differences are implicitly accounted for to distinguish between arterial and venous pressure).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Chen, to include determining, by the control system, artery-vein phase shift (AVPS) data from the first subset of detected heart rate waveforms and the second subset of detected heart rate waveforms; and making, by the control system, the first blood pressure estimation based, at least in part, on the AVPS data, in order to  have the ability to determine adverse events, as suggested by Frimer (Image processing can also be used to identify body structures such as nerves, ligaments and blood vessels and to distinguish between arteries and veins. From blood movement, the heartbeat can be identified, so that the pulse rate can be determined and, from changes in the heartbeat and/or the pulse rate, adverse events can be determined. Adverse events can include, but are not limited to, cardiac events; increases in blood pressure: decreases in blood pressure … Pg. 23 Para. 2). 

Regarding claims 17 and 26, Chen does not teach a biometric method/the one or more non-transitory media, wherein the biometric method further comprises: determining, by the control system, artery-vein phase shift (AVPS) data from the heart rate waveforms; and making, by the control system, a first blood pressure estimation based, at least in part, on the AVPS data.
Frimer discloses  “the system as described above, wherein said test is selected from a group consisting of… a blood pressure measurement”  (Pg. 4 para. 9) and “modality is selected from a group consisting of:… photoacoustic imaging…” (Pg. 5 para.1). Frimer teaches a biometric method/the one or more non-transitory media, wherein the biometric method further comprises: determining, by the control system(computer-implemented system, Page 1 Para. 5), artery-vein phase shift (AVPS) data from the heart rate waveforms (Phase differences, pressure differences or both can be used to differentiate veins from arteries, Page 40 Paragraph 2; it is implicit that multiple waveforms are utilized for phase difference calculations; and making, by the control system (computer-implemented system, Page 1 Para. 5),, a first blood pressure estimation based, at least in part, on the AVPS data (sensor information can be ….. heartbeat, heart rate, arterial blood pressure, venous blood pressure (Pg.43 para.3- pg.44 para. 1);   phase differences are implicitly accounted for to distinguish between arterial and venous pressure).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Chen to include determining, by the control system, artery-vein phase shift (AVPS) data from the heart rate waveforms; and making, by the control system, a first blood pressure estimation based, at least in part, on the AVPS data. as taught by Frimer, in order to have the ability to determine adverse events, as suggested by Frimer (Image processing can also be used to identify body structures such as nerves, ligaments and blood vessels and to distinguish between arteries and veins. From blood movement, the heartbeat can be identified, so that the pulse rate can be determined and, from changes in the heartbeat and/or the pulse rate, adverse events can be determined. Adverse events can include, but are not limited to, cardiac events; increases in blood pressure: decreases in blood pressure … Pg. 23 Para. 2). 

Claims 16, 18, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Frimer as applied to claim 15, 17, 24, and 26 above, and further in view of Schmitt et al. (US 20200229716 A1, hereinafter "Schmitt").

Regarding claims 16 and 25, the combined invention of Chen and Frimer does not teach a biometric method/the one or more non-transitory media, wherein the biometric method further comprises: extracting, by the control system, heart rate waveform features from the heart rate waveforms; making, by the control system, a second blood pressure estimation based, at least in part, on extracted heart rate waveform features; and making, by the control system, a third blood pressure estimation based, at least in part, on the first blood pressure estimation and the second blood pressure estimation.
Schmitt discloses “Apparatus and method for determining blood pressure of a subject” (title)  and is in applicant’s field of endeavor of A61B5/0095. Schmitt teaches a biometric method/the one or more non-transitory media, wherein the biometric method further comprises: extracting, by the control system (computer program [0018] [0019]), heart rate waveform features from the heart rate waveforms (estimation unit is configured to determine the subject's blood pressure by taking a weighted average of some or all of said multiple blood pressure estimation values [0025]; implicitly allows for blood pressure measurement based on two values); making, by the control system, (computer program [0018] [0019]) a second blood pressure estimation based, at least in part, on extracted heart rate waveform features; and making, by the control system, a third blood pressure estimation based, at least in part, on the first blood pressure estimation and the second blood pressure estimation (estimation unit is configured to determine the subject's blood pressure by taking a weighted average of some or all of said multiple blood pressure estimation values [0025]; implicitly allows for blood pressure measurement based on three values).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Chen and Frimer, to include extracting, by the control system, heart rate waveform features from the heart rate waveforms; making, by the control system, a second blood pressure estimation based, at least in part, on extracted heart rate waveform features; and making, by the control system, a third blood pressure estimation based, at least in part, on the first blood pressure estimation and the second blood pressure estimation, as taught by Frimer, in order to increase accuracy of the blood pressure measurement.  

Regarding claims 18 and 27, Chen in view of Lu and Frimer as modified above teaches the claimed invention as discussed above. Chen further teaches teach a biometric method/the one or more non-transitory media, wherein the biometric method further comprises: extracting, by the control system (software [0038], computer [0049]), heart rate waveform features from the heart rate waveforms  (calculate physiological parameters based at least in part on data relating to light emission and acoustic detection [0036]; system may identify peaks using their width, height, shape [0072]; pulse rate [0036] [0039] [0052]; pulse rate and heart rate are equivalent). Chen in view of Lu and Frimer does not teach making, by the control system, a second blood pressure estimation based, at least in part, on extracted heart rate waveform features; and making by the control system, a third blood pressure estimation based, at least in part, on the first blood pressure estimation and the second blood pressure estimation. 
Schmitt discloses “Apparatus and method for determining blood pressure of a subject” (title)  and is in applicant’s field of endeavor of A61B5/0095. Schmitt teaches biometric method/the one or more non-transitory media, wherein the biometric method further comprises: making, by the control system (a computer program [0018][0019]), a second blood pressure estimation based, at least in part, on extracted heart rate waveform features (estimation unit is configured to determine the subject's blood pressure by taking a weighted average of some or all of said multiple blood pressure estimation values [0025]; implicitly allows for blood pressure measurement based on two values) ; and making, by the control system (a computer program [0018][0019]), a third blood pressure estimation based, at least in part, on the first blood pressure estimation and the second blood pressure estimation (estimation unit is configured to determine the subject's blood pressure by taking a weighted average of some or all of said multiple blood pressure estimation values [0025]; implicitly allows for blood pressure measurement based on three values).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Chen and Lu, to include making, by the control system, a second blood pressure estimation based, at least in part, on extracted heart rate waveform features; and making, by the control system, a third blood pressure estimation based, at least in part, on the first blood pressure estimation and the second blood pressure estimation, as taught by Schmitt, in order to increase accuracy of the blood pressure measurement.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kasmatsu (JP 2013214722 A, EPO translation attached).
Kasmatsu discloses “Laser Apparatus and Photoacoustic Measurement” (title). Kasmatsu teaches  “The light absorption characteristics of an artery correspond to that of oxygenated hemoglobin and the light absorption property of a vein corresponds to that of deoxygenated hemoglobin. A photoacoustic imaging method is known in which light of 2 different wavelengths of light is used to irradiate a blood vessel portion with light of 2 different wavelengths, so that an artery and vein are distinguished from each other [0003]). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NESHAT BASET whose telephone number is (571)272-5478. The examiner can normally be reached M-F 7:30-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.B./Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793